Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00768-CR

                                   Juan David BERNAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the Criminal District Court 3, Tarrant County, Texas
                                Trial Court No. 1297786D
                      The Honorable Robb Catalano, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 9, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice